
















Exhibit 10.1 to

8-K dated January 2, 2007







EXECUTIVE EMPLOYMENT AGREEMENT







THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), is entered into and made
effective as of the 2nd day of January 2007 by and among Harry R. Holland, III
("Executive") and Seacoast National Bank (the "Bank").




WHEREAS, the Bank desires to employ Executive as Executive Vice President,
Commercial Lending of the Bank, and Executive desires to serve in such
positions; and




WHEREAS, as an inducement to enter into or continue his employment with the
Bank, the Bank desires to enter into this Agreement to set forth the terms of
his employment, and to provide for certain payments contingent upon a “Change in
Control” (as defined in Section 4(d)); and




WHEREAS, Executive desires to enter into the Agreement and to devote his full
time business efforts to the Bank.




NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties, intending to be legally
bound, agree as follows:




1.  EMPLOYMENT.




(a)  Bank.

The Bank shall employ Executive as Executive Vice President, Commercial Lending
with the duties, responsibilities and powers of such office as provided in the
Bank’s By-Laws and as assigned to him by the Board of Directors of the Bank in
accordance with such duties, responsibilities and powers as are customarily
associated with such office, and Executive shall serve the Bank in such
capacities during the term of this Agreement. Executive acknowledges that such
duties, responsibilities and powers may be changed from time to time by the
Board of Directors of the Bank, that the position held by Executive may be
changed or Executive's employment may be terminated pursuant to Section 4.




(b)

Executive represents, warrants and covenants to the Bank and the Company that he
is available immediately to commence his duties hereunder and that this
Agreement and his performance of services hereunder does not breach or conflict
with any other agreements or instruments to which Executive is a party or may be
bound, and that he shall faithfully and diligently discharge his duties and
responsibilities under this Agreement, and shall use his best efforts to
implement the policies established by the Board of Directors and the Chief
Executive Officer of the Bank.




(c)

During the term of this Agreement, Executive shall devote his full and exclusive
business time, attention, energy and skill to the business of the Bank, to the
promotion of the interests of the Bank and to the fulfillment of Executive's
obligations hereunder.




2.  TERM.




The initial term of this Agreement shall be two (2) years from the date hereof,
unless further extended by mutual consent of the Bank and Executive or as
provided herein, unless sooner terminated as herein provided.  Unless written
notice of non-renewal is given by any party hereto no less than 90 days prior to
the initial anniversary hereof or any subsequent anniversary hereof, this
Agreement shall automatically be extended on each anniversary for an additional
one year term.  In the event of the expiration or non-renewal of this Agreement,
and provided Executive remains an employee of the Bank at the time of a Change
in Control as defined in Section 4(d) below, the provisions of Sections 4(d),
5(c), 6, 7, 8, 9 and 10 shall survive and remain in full force and effect so as
to provide the Executive the Severance Benefits provided herein in the event of
a termination by Executive under Section 4(d) following a Change of Control.




3.  COMPENSATION AND BENEFITS.




The Bank shall pay or provide to Executive the following items as compensation
for his service hereunder:




(i)

A base salary of $195,000 per year, payable in monthly installments, which base
salary may be increased from time to time by the Board of Directors or its
Compensation Committee in accordance with normal business practices of the Bank
(the “Base Salary”); and




(ii)

Hospitalization insurance (including major medical), long-term disability
insurance, and life insurance in accordance with the Bank's insurance plans for
its executive officers (“Senior Management”) as such plans may be modified from
time to time; and




(iii)

Reasonable country club and social dues that provide potential business
development opportunities and benefits to the Bank, in accordance with the
Bank’s policies; and




(iv)

The use of a Bank-owned automobile, together with reimbursement of reasonable
operating expenses consistent with the Bank’s policies.




The above-stated terms of compensation shall not be deemed exclusive or prevent
Executive from receiving any other compensation, including, without limitation,
cash bonuses and equity incentives, provided by the Bank and/or Seacoast Banking
Corporation of Florida (the “Company”).  Executive shall be entitled to
participate in all current and future employee benefit plans and arrangements in
which Senior Management of the Bank is permitted to participate.




4.  TERMINATION.




Executives' employment under this Agreement shall terminate:




(a) Death.  

Upon Executive's death; or




(b) Disability.

Upon written notice from the Bank to Executive, or from Executive to the Bank,
in the event Executive becomes "permanently disabled".  For purposes of this
Agreement, Executive shall be deemed "permanently disabled" if he has been
disabled by bodily or mental illness, disease, or injury, to the extent that, in
the opinion of the Bank’s Board of Directors, he is materially prevented from
performing the duties of his employment hereunder, and provided further that
such disability has continued substantially for six (6) months.  If requested by
the Bank, Executive shall submit to an examination by a physician selected by
the Bank for the purpose of determining or confirming the existence or extent of
any disability; or




(c) Cause.

Upon written notice from the Bank to Executive for “cause.”  For purposes of
this Agreement, "cause" shall be (i) a willful and continued failure by
Executive to perform his duties as provided in Section 1 above (other than due
to disability); or (ii) a breach by Executive of his duties of loyalty, care or
good faith to the Bank; or (iii) a willful violation by Executive of any
provision of this Agreement; or (iv) a conviction or the entering of a plea of
nolo contendere or similar plea by Executive for any felony or any crime
involving fraud, dishonesty or a breach of trust; or (v) a breach of the Bank's
Code of Ethics, or (vi) commission by Executive of a willful malicious act or
gross negligent act which causes material harm to the Bank; or (vii) habitual
absenteeism, alcoholism or other form of drug or other addiction; or (viii) any
violation of laws or regulations such that Executive ceases to be eligible to
serve as an executive officer of a depository institution or a depository
institution holding company; or (ix) Executive becomes ineligible to be bonded
at costs consistent with the Bank’s other senior officers.  In addition, if
Executive shall terminate his employment for a breach or an alleged breach of
this Agreement by the Bank in accordance with Section 4(e), and it is ultimately
determined that no reasonable basis existed for Executive's termination on
account of the alleged default of the Bank, such event shall be deemed to be for
“cause” pursuant hereto.




Any notice of termination of Executive's employment with the Bank for cause
shall set forth, in reasonable detail, the facts and circumstances claimed to
provide the basis for termination of his employment under the provisions
contained herein; or




(d)  Change

       in Control.

Upon written notice by Executive to the Bank following a "Change in Control" (as
defined in this Section 4(d)), provided Executive terminates his employment
after sixty days but within one (1) year following the effective date of such
Change in Control.  Subject to the limitations set forth in the next succeeding
paragraph, for purposes of this Agreement, a "Change in Control" shall be deemed
to have occurred if (i) the Bank or the Company shall become a direct or
indirect subsidiary of, or shall be merged or consolidated with or into another
entity, which entity is neither controlled by the Company nor the Bank or if 51%
or more of the shares of capital stock of the Company or the Bank (or any
successor to the Company or the Bank) entitled to vote in the election of
directors (the “Voting Securities”) are not held by persons who were
shareholders of the Bank or Company immediately before the transaction; or (ii)
all or substantially all of the assets of the Bank or Company shall be sold or
transferred to a person or entity, which person or entity is neither controlled
by the Bank or Company, or if 51% or more of the Voting Securities are not held
by persons who were shareholders of the Bank or Company immediately prior to the
asset sale; or (iii) any "person"  (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder), or any “group” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder), who is/are not, at the date hereof, beneficial owners
(individually or collectively) of 10% or more of the Voting Securities become(s)
the "beneficial owner" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder) of securities of the Bank or the Company representing 51% or more of
the Voting Securities.




Notwithstanding the foregoing, a Change in Control shall not include (i) any
circumstance set forth in the preceding paragraph to the extent the triggering
event is a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or Bank; or (ii) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(iii) an acquisition by the Company or the Bank which reduces the number of
Voting Securities outstanding and thereby results in any person or group
acquiring beneficial ownership of more than 51% of the outstanding Voting
Securities; provided, that if after such acquisition by the Company or the Bank
such person becomes the beneficial owner of additional Voting Securities that
increases the percentage of outstanding Voting Securities beneficially owned by
such person, a Change in Control shall then occur; or (iv) a transaction in
which Voting Securities are acquired from the Company or the Bank, if a majority
of the Incumbent Directors (as defined below) approve a resolution providing
expressly that the acquisition pursuant to this clause (iv) does not constitute
a Change in Control under Section 4(d).  For purposes hereof, “Incumbent
Directors” shall mean individuals who, at the date of any transaction that would
constitute a Change in Control, constitute the Board of Directors cease for any
reason to constitute at least a majority of the Board of Directors, provided
that any person becoming a director after such date and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board of Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without written objection to such nomination) shall
be an Incumbent Director.




Any notice of termination of Executive's employment with the Bank or the Company
for a Change in Control shall set forth, in reasonable detail, the facts and
circumstances claimed to provide the basis for termination of his employment
under the provisions contained herein; or




(e) Breach.  

Upon written notice from Executive to the Bank of the Bank's failure to comply
with any material provision of this Agreement, provided that the Bank shall have
thirty (30) days from the receipt of such notice to cure any such failure under
this Agreement.  If such failure shall be cured, Executive shall have no right
to terminate his employment under the provisions of this Section 4(e).




Any notice of termination of Executive's employment with the Bank or the Company
for breach under this Section 4(e) shall set forth, in reasonable detail, the
facts and circumstances claimed to provide the basis for termination of his
employment under the provisions contained herein; or




(f)  Change in

Organizational

Responsibilities.  

Upon written notice from Executive to the Bank, in the event that (i) Executive
is not elected Executive Vice President of the Bank with the duties and powers
which have been assigned previously to Executive, or in the event the duties and
powers previously assigned to Executive by the Board of Directors are materially
reduced, such that Executive’s ability to exercise strategic direction and
authority substantially equivalent to the Executive’s level of experience and
previously assigned powers and responsibilities, including policy formation and
execution, direct management responsibilities over employees, credit authority
and approval of credits under the Executive’s scope of control, and profit/loss
responsibilities for the areas under the direct management and leadership of
Executive; or (ii) a significant change in management reporting relationships of
Executive to the Bank takes place, where the new reporting relationship would be
to a lower level executive compared to the current management hierarchy
reporting relationship; or (iii) the Bank abandons the specific product line and
execution strategy that Executive is responsible for after a determination by
the Board of Directors that such product line and execution strategy is not
aligned with the Bank’s long term strategic plan.  The Bank shall have thirty
(30) days from the receipt of such notice to cure any such failure under this
Agreement.  If such failure shall be cured, Executive shall have no right to
terminate his employment under this Section 4(f).




Any notice of termination of Executive's employment with the Bank or the Company
for breach under this Section 4(f) shall set forth, in reasonable detail, the
facts and circumstances claimed to provide the basis for termination of his
employment under the provisions contained herein.




(g)  Effect of

Expiration on

Non-Renewal.  

Absent a notice of termination, the expiration or non-renewal of this Agreement
shall not effect a termination of Executive’s employment by the Bank, which
shall continue on an “at will” basis.




5.  COMPENSATION AND BENEFITS PAYABLE UPON TERMINATION




(a)  Death.

Upon Executive's death, the Bank shall pay Executive's Base Salary through the
date of Executive’s death as well as any other compensation to which Executive
is then entitled.  In addition, the Bank shall continue to pay for and provide
to Executive's spouse and eligible dependents hospitalization insurance premiums
(including major medical), long term disability premiums and life insurance
premiums for a period of two (2) years or until their earlier death(s).




(b)  Permanent

      Disability.

In the event Executive becomes permanently disabled and is terminated pursuant
to Section 4(b) above, the Bank shall pay to Executive the Base Salary through
the Termination Date, provided that such payments shall be reduced by any
amounts received by Executive under the Bank's long term disability plan or from
any other collateral source payable due to disability including, without
limitation, social security benefits.  




(c) Termination. If Executive's employment shall be terminated by Executive
pursuant to Section 4(e) or (f), or by the Bank for any reason other than for
cause, death or disability, the Bank shall continue to pay to Executive or his
estate or beneficiaries, his Base Salary, together with any Cash Bonuses earned
and calculated as set forth in the immediately following sentence, in equal
monthly installments, for a period of one (1) year following the date of
termination.  “Cash Bonuses” means the average annual bonus earned during the
Executive’s latest two years of employment with the Company, including any first
year signing bonus, or if the Executive has been employed for less than two
years, the cash bonus, including any signing bonus which has been earned in the
first year of employment.  In the event of a termination pursuant to Section
4(d), the Bank (or its successor) shall pay the Executive a total of two (2)
times the sum of his Base Salary plus Cash Bonus, which shall be payable in
twenty-four (24) equal monthly installments over the two (2) years following
such termination.  In addition, in each case under this Section 5(c), the Bank
shall continue to pay the Executive or his spouse and eligible beneficiaries,
hospitalization insurance premiums (including major medical), long term
disability premiums and life insurance premiums for a period of two (2) years or
until his earlier death.  The compensation and benefits payable under this
Section 5(c) are hereinafter referred to as "Severance Benefits", and the
applicable periods over which the Base Salary plus Cash Bonuses are payable
under this Section 5(c) are referred to respectively as the “Restricted Period”.




The payment of Severance Benefits is in recognition and consideration of the
value of continued services by Executive to the Bank and is not in any way to be
construed as a penalty or damages.  Executive shall not be required to mitigate
the amount of any payment of Severance Benefits by seeking other employment or
otherwise.  The payment of Severance Benefits shall not affect any other sums or
benefits otherwise payable to Executive under any other employment compensation
or benefit or welfare plan of the Bank.




(d) Other

   Termination.

In the event termination is, for any reason other than as described in Section
5(a), (b), or (c) above, the Bank shall pay Executive his Base Salary through
the Termination Date and no other compensation or benefits shall be paid to
Executive hereunder; provided, however, that nothing herein shall be deemed to
limit his vested rights under any other benefit, retirement, stock option or
pension plan of the Bank or the Company, and the terms of those plans, programs
or arrangements shall govern.




6.  NON-COMPETITION AND NON-DISCLOSURE.




(a)

To induce the Bank to enter into this Agreement, Executive agrees that while
employed by the Bank and during the Restricted Period after the termination of
employment of Executive hereunder, Executive will not, within Brevard, DeSoto,
Glades, Hardee, Hendry, Highlands, Indian River, Martin, Okeechobee, Orange,
Osceola, Palm Beach, Seminole, or St. Lucie Counties, Florida, or any other
county wherein the Bank and/or its subsidiaries and affiliates conducts business
through one or more retail branch offices at the date his employment is
terminated, as principal, agent, trustee or through the agency or on behalf of
any corporation, partnership, association, trust or agent or agency, (i) engage
in the business of banking, fiduciary services, securities or insurance
brokerage, investment management or services, lending or deposit taking
(individually and collectively, the “Business”), (ii) control or beneficially
own (directly or indirectly) 5% or more of the outstanding capital stock or
other ownership interest (a "Principal Stockholder") of any person or entity
engaged in or controlling any such Business other than the Company or Bank, or
(iii) serve as an officer, director, trustee, agent or employee of any
corporation, or as a member, partner, employee or agent of any limited liability
company or partnership, or as an owner, trustee, employee or agent of any other
business or entity, where Executive’s responsibilities include directly or
indirectly conducting such Business within Brevard, DeSoto, Glades, Hardee,
Hendry, Highlands, Indian River, Martin, Okeechobee, Orange, Palm Beach, or St.
Lucie Counties, Florida, or any other county wherein the Bank and/or its
affiliates conducts business through one or more retail branch offices at the
date his employment is terminated.  Executive further agrees that during the two
(2) years following the termination of Executive’s employment with the Bank, he
will not solicit any employee of the Bank, the Company, or any of their
affiliates to leave their employment for any reason or otherwise interfere with
any employment relationships of the Company, the Bank, or their affiliates.  In
the event that the provisions of this Section 6(a) should be deemed to exceed
the time or geographic limitations permitted by applicable law, then such
provisions shall be reformed automatically to the maximum time or geographic
limitations so permitted.




(b)

Executive recognizes and acknowledges that he will have access to certain
confidential information of the Bank and its subsidiaries and affiliates,
including, without limitation, customer lists, credit information, organization,
pricing, mark-ups, commissions, and other information and that all such
information constitutes valuable, special and unique property of the Bank and
its subsidiaries and affiliates.  Such information, together with any
information regarded as “trade secrets” under Florida law, is herein referred to
as "Trade Secrets".  Executive will not disclose or directly or indirectly
utilize, in any manner, any such Trade Secrets for his own benefit or the
benefit of anyone other than the Bank and its subsidiaries and affiliates or
disclose Trade Secrets to anyone other than bank regulatory agencies or to a
court upon order thereof.  In the event of a breach or threatened breach by
Executive of the provisions of this Section 6(b), the Bank, or any subsidiary or
affiliate of the Bank shall be entitled to an injunction or temporary
restraining order preventing Executive and any others from disclosing or
utilizing, or attempting to disclose or utilize, in whole or in part, such Trade
Secrets.  Nothing herein shall be construed as prohibiting or limiting the Bank,
or any subsidiary or affiliate of the Bank from also exercising any other
available rights or remedies for such breach or threatened breach, including,
without limitation, the recovery of damages from Executive or others.




(c) General.

The Executive acknowledges and agrees that the payments for services hereunder,
and his rights and benefits under this Agreement are contingent upon his
compliance with the provisions of this Section 6.  The Executive recognizes and
agrees that the Bank will suffer irreparable harm in the event that Executive
violates any of the provisions of this Section 6.  The Executive and the Bank
understand and agree that the purpose of this Section 6 is to protect the Bank's
and its affiliates’ legitimate business interests, as more fully described
below, and is not intended to impair or infringe upon Executive’s right to work,
earn a living, or acquire and possess property from the fruits of his labor.
 The Executive and the Bank acknowledge and agree that the provisions of this
Section 6 are not made in connection with Executive’s former services for the
Bank, but rather are intended to protect the Bank’s interests.  The Executive
hereby acknowledges that the restrictions set forth in this Section 6 are
reasonable and that they do not, and will not, unduly impair his ability to earn
a living.




7.  ARBITRATION.




Any dispute or controversy arising under or in connection with this Agreement
other than as a result of the provisions of Section 6 hereof, shall be settled
exclusively by arbitration.  Each party shall appoint one arbitrator and shall
notify, in writing, the other party of such appointment and request the other
party to appoint one arbitrator within thirty (30) days of receipt of such
request.  If the party so requested fails to appoint an arbitrator, the party
making the request shall be entitled to designate two arbitrators.  The two
arbitrators shall select a third.  The written decision of a majority of the
arbitrators shall be binding upon the Bank, the Company and Executive and
enforceable by law.  The arbitrators shall, by majority vote, determine the
place for hearing, the rules of procedure, and allocation of the expenses of the
arbitration.  Absent any written agreement to the contrary, the rules of the
American Arbitration Association shall apply to any arbitration proceedings.




8.  APPLICATION OF CODE SECTION 280G.




If any payment of Severance Benefits hereunder shall be determined to be an
"excess parachute payment", as defined by Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code" ), which subjects Executive to an excise
tax under Section 4999(a) of the Code, the Bank shall pay a supplemental benefit
equal to the excise tax and all state and federal income taxes on the
supplemental benefit.  Executive agrees to fully cooperate with the Bank should
the Bank determine to challenge, for whatever reason, any determination by the
Internal Revenue Service that Severance Benefits paid hereunder constitute
"excess parachute payments" as defined by Section 280G of the Code.




9.  SUCCESSORS: BINDING AGREEMENT.




(a)  

This Agreement shall be binding upon any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise), to all or substantially all of
the business and/or assets of the Bank and/or the Company regardless of whether
such occurrence constitutes a Change in Control hereunder and the Bank and the
Company shall require any such successor to expressly assume and agree to
perform this Agreement.  As used in this Agreement, "Company" and "Bank" shall
mean the Company and Bank as herein respectively defined and any successors or
assignees to their respective business and/or assets as aforesaid,  which is
required by this Agreement to assume and perform this Agreement, whether by
operation of law or otherwise. In the event any successor to the Company has
total assets in excess of $8 billion and does not maintain a Florida-based
holding company, then the term "successor" shall only include the bank resulting
from such transaction.




(b)  

This Agreement shall inure to the benefit of and be enforceable by Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If Executive should die while any amount
would still be payable hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive's devisee, legatee or other designee or, if there is no such designee,
to Executive's estate.




10. MISCELLANEOUS.




(a)

All notices required or permitted hereunder shall be given in writing by
delivery or by Registered or Certified Mail (postage prepaid), at the following
addresses or at such other places as shall be designated in writing:




Executive:

9 Mandalay Road

Sewalls Point, Florida 34996




Bank or the Company:

815 Colorado Avenue

Stuart, Florida 34994

Attn:  Mr. Dennis S. Hudson, III




(b)

If any provision of this Agreement shall be determined to be void by any court
or arbitral authority of competent jurisdiction, then such determination shall
not affect any provisions of this Agreement, all of which shall remain in full
force and effect.




(c)

The failure of the parties to complain of any act or omission on the part of
either party, no matter how long the same may continue, shall not be deemed to
be a waiver of any rights hereunder.




(d)

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.  It may be modified or terminated only by a writing signed by the
party against whom enforcement of any waiver, change, modification, extension,
discharge or termination is sought.




(e)

The recitals contained in this Agreement are expressly made a part hereof.
 Herein, references to any gender shall include all genders, and the singular
shall include the plural and vice versa.  The words “include”, “including” and
derivations thereof shall mean without limitation by reason of enumeration or
otherwise.




(f)

This Agreement represents the entire understanding and agreement among the
parties and supersedes any prior agreements or understandings with respect to
the subject matter hereof.  It is intended and agreed that the Bank and its
direct and indirect subsidiaries and affiliates are express beneficiaries of
this Agreement and may enforce the provisions hereof to the same extent as the
Bank.




(g)

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida.




(Signatures on following page)





ATI-2246926v2

#

Holland Employment Agreement




--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, Executive has executed this Agreement and the Bank has
caused this Agreement to be executed under seal by its undersigned officer,
thereunto duly authorized as of the day and year first above written.




EXECUTIVE







/s/ Harry R. Holland, III






Harry R. Holland, III







SEACOAST NATIONAL BANK







By: Dennis S. Hudson, III



(SEAL)



     Dennis S. Hudson, III

     Chairman and Chief Executive Officer











ATI-2246926v2

#

Holland Employment Agreement


